DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communications
The examiner acknowledges request for extension of time, amendment to the specification, claim amendment and remarks filed 09/10/2021.

Claims 1-3, 5 and 7 are amended.  
New claims 14-15 are added.
Claims 1-15 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that Groups II, III and IV correspond to allowable Group I and should be reinstated.  This is not found persuasive because while the rejoinder clause permits rejoining withdrawn process claims with product claims, determination of allowability of Group I, claims 1-7 have not been made.   Once Group I is determined allowable, withdrawn process claims that are commensurate in scope with an allowable product/apparatus claim will be rejoined; and withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. See MPEP § 821.04.   Additionally, in order for rejoinder to occur, applicant is Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL
However, TRANCHANT teaches cosmetic composition comprising microgel and magnetite and can be applied to the skin or used as makeup as described below.   Hence claims 8, 9 and 13 are included with claims 1-7.
Therefore, claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2020.
Claims 1-9 and 13-15 are under consideration.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/001212 filed 11/02/2018, and which claims benefit of EPO application 17196940.5 filed 10/17/2017.

Claim Rejections - 35 USC § 112

The rejection of claims 1-9 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
Applicant argues: i) the weight ratio of ferrofluid and the microgel in TRANCHANT is 330 g/mg, which is significantly lower than the minimum 500 g/mg required in claim 1 as amended.   Therefore, applicant argues that it would not have been obvious to modify TRANCHANT to achieve the loading required by claim 1 for a cosmetic active organic substance.   
The examiner disagrees.   The ratio in the claim is referring to active organic substance to unloaded microgel before the encapsulation of the active into the microgel.   This position is supported by Applicant’s specification that clearly teaches that g/mg or mg/mg refers to the weight of the cosmetic active organic substance in the feeding solution in g per mg or mg per mg of unloaded microgel particles that are used to entrap the active substance (see applicant’s specification at page 4, in at least lines 19-24).   See also applicant’s argument on page 7 of the remarks filed 09/10/2021 with respect to Wu and Cazares-Contes and encapsulation efficiency, feeding solution and microgram organic molecule used to load 1 mg microgel.  The up to 33% for the ferrofluid or magnetite in TRANCHANT referenced by applicant is the amount of the magnetite taken up by the unloaded microgel.   For example, TRANCHANT teaches that the content of the nanoparticles encapsulated ranges from 0-33% per hybrid microgel by characterizing the hybrid microgel -Fe2O3/P(MEO2MA-Co-OEGMA-Co-MAA (paragraphs 2MA-co-OEGMA-co-MAA) or 1.45 mg unloaded microgel and 1.34 g/L (1.34 mg/mL) magnetite or 1.34 mg magnetite (lines 2, 3, 7 and 8 of paragraph [0133] of TRANCHANT using the English equivalent US 20180002493 A1) and this solution is the same as the feeding solution of applicant.    Thus the ratio of the magnetite to microgel is 1.34/1.45 = about 0.9 mg/mg, which is one of the ratio points between 500 g/mg – 10 mg/mg and hence anticipates the ratio in the range claimed.   
With regards to loading of active organic substance in claim 1 and the non-obviousness to modify TRANCHANT, claim 1 is not concerned with loading of the active organic substance into the unloaded microgel.   Rather, claim 1 is directed to the ratio of active organic substance to the unloaded microgel that would produce a certain loading of the active.   For example, the instant specification teaches entrapment efficiency as the ratio of the weight of the cosmetic active organic substance that is entrapped A in the loaded microgel and the amount of the cosmetic active organic substance B that is contained in the feeding solution; the efficiency is defined as ratio A/B (see page 4, lines 25-30; page 11, lines 5-13).   Therefore, modification of TRANCHANT is not required with respect to the ratio because the claims are not directed to loading efficiency.        
ii)  Applicant argues that Wu teaches encapsulation efficiency of fluorouracil of 46.9 wt% in 1 mg microgel where the feeding solution contains 5 micrograms fluorouracil and the encapsulation efficiency would dramatically drop if the fluorouracil in the feeding solution were to be more concentrated in comparison to the microgel solution and that the mass ratio calculated is 470 g/mg, which is lower than the minimum required by claim 1
g/mg which is about 5% of the minimum required by claim 1.
	Therefore, applicant concludes that one seeking to improve on loading of organic molecules onto microgels would not have guidance or incentives from TRANCHANT to consider cross-linked polyethylene glycol methyl ether methacrylate polymer for absorbing organic molecules in amounts of 500 g/mg as required by claim 1.   TRANCHANT in view of Ehlis does not disclose or suggest the invention of claim 1.   Lee does not remedy the deficiency of TRANCHANT and Lee.
For ii), while the instant specification teaches entrapment efficiency or loading efficiency (page 4, lines 25-30 of the instant specification), the claims are not directed to loading efficiency or entrapment efficiency.   Further, TRANCHANT teaches solution or feeding solution that contains 1.45 mg unloaded or bare cross-linked polymer microgel and 1.34 magnetite nanoparticles from which the magnetite is loaded within the microgel and also teaches that up to 33% of the magnetite nanoparticles are encapsulated into the microgel (paragraph [0133]-[0135]).   The ratio of the magnetite nanoparticles to the bare or unloaded microgel is about 0.9 mg/mg and this ratio anticipates the ratio in the range claimed.   The Wu reference cited by applicant to show that the ratio of Fluorouracil to microgel is 470 g/mg or that encapsulation efficiency drops if the fluorouracil in the feeding solution is more concentrated that the microgel solution, does not remove TRANCHANT as art because the WU art is not used in the office action and the claims are not directed to feeding composition and concentrations of fluorouracil and microgel in the feeding solution.   Applicant has also not directed the examiner to the g/mg fluorouracil to microgel and/or how the value of 470 g/mg was arrived at.   Although, TRANCHANT teaches loading efficiency, the office action has not addressed loading efficiency or entrapment efficiency because, the claims are not directed to compositions having specific loading efficiency or entrapment efficiency.
For iii), the claims are not directed to encapsulation efficiency.  Claim 1 does not also say that a solution composition contains 40 g organic molecule. 
Thus for both ii) and iii), the applicant has not provided the examiner the relationship of Wu and Cazares-Cotes to at least claim 1 and how the Wu and Cazares-Cotes disqualifies the application of TRANCHANT on claim 1.
TRANCHANT teaches all the elements of claim 1 as described above.   Therefore, the skilled artisan directed by the teachings of TRANCHANT would arrive at the conclusion that TRANCHANT anticipates claim 1.
Ehlis is an evidentiary reference teaching that magnetite is used in cosmetics (claim 3 of Ehlis) and was not used as a secondary reference.
Lee was relied upon for teaching that hyaluronic acid immobilized on particles of magnetite have been used for targeted drug delivery in the treatment of cancer (see the whole document of YUHAN LEE, the title).    Therefore, Lee remedies the deficiency of TRANCHANT with respect to claim 6.
Therefore, applicant’s arguments are not persuasive to overcome TRANCHANT and TRANCHANT in view of YUHAN LEE. 
The rejections are maintained below with minor modification to address the amendment to claim 1 where the lower limit of the claimed range is now 500 
Contrary to applicant’s opening statement about Ehlis, Ehlis is not a new art because the office action mailed 03/10/2021 is the first official rejection action for this application.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1) for reasons of record and modified to address the 500 g/mg now recited in place of 250 g/mg.
TRANCHANT discloses poly(oligo(ethylene glycol) methacrylate microgel that carry magnetite nanoparticles or biologically active substances (see the whole document with emphasis on the abstract; paragraphs [0029]-[0040]).   The product is used in cosmetic compositions (see at least paragraphs [0069], [0074]-[0076]); and the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and the composition may also contain surfactant, oil, pigments, dyes and biologically active products (paragraphs 2MA-co-OEGMA-co-MAA) and 1.34 g/L (1.34 mg/mL) magnetite.    Magnetite is used in cosmetics (claim 3 of US 20110033400 A1 evidentiary reference) and meets the limitation of cosmetically active substance of claim 1.   Thus there is 1.34 mg magnetite to 1.45 mg of microgel for a ratio of approximately 0.9 mg magnetite/mg microgel and this ratio anticipates the claimed ratio in the range of 500 g/mg to 10 mg/mg. 
The ethylene glycol units, that is the n in the M(EO)nMA is 8-10 (paragraph [0035]) meeting the requirement of claim 1 as 8-10 anticipates 6-10.   The EO unit in the M(EO)2MA is 2 (paragraph [0034]) anticipating the requirement of claim 2 that there are 0-6 units EO.
Thus for claims 1 and 2 and 5, the microgel containing magnetite where the ratio is 0.9 mg magnetite/mg microgel, and having 2 EO units M(EO)2MA anticipates claims 1 and 2, and for claim 5, the 0.9 mg magnetite/mg microgel is lower than 10mg/mg and higher than 550 g/mg-850 g/mg     
For claim 4, the microgel product is in the form of thin film dispersed in aqueous phase  (paragraphs [0014], [0015]) and the thickness or size varies from 350-450 micron (paragraph [0137 and this range anticipates the range of 10-500 micron of claim 4.
For claim 9, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby anticipates the claim.
Thus, TRANCHANT teaches all the elements of claims 1-2, 4-5 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 7, 8 and 13 and new claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1) as applied to claim 1.
TRANCHANT as evidenced by EHLIS has been described above to anticipate claim 1. 
Claims 3, 7, 8, 13 and new claim 15 are dependent from claim 1 directly or indirectly; new claim 14 depends on claim 2.   Claims 3 and 15 limit the % amounts of the diethylene glycol methacrylate, the oligoethylene glycol methacrylate and the methacrylic acid monomeric units of the microgel.   
TRANCHANT teaches the microgel to comprise 80-90 mole% M(EO)2MA (which meets the diethylene glycol methacrylate), 5-15 mole% M(EO)2MA (which is oligoethylene glycol methacrylate) and 0.1-10 mole% methacrylic acid monomer (see paragraph [0041]) and the total number of moles of the components totals 100%.   
The difference between Claim 3 and new claim 15 and the different parts that make up the microgel in TRANCHANT is that in TRANCHANT, the methacrylic acid monomer is at 0.1 to 10 mole% while it is at 2-8 mole% in claim 3 or 3-7 mole% in claim 15.   The 0.1-10 mole% overlaps the claimed range of 2-8 mole% and 3-7 mole%.   The disclosed range of 0.1 to 10 mole% allows for the claimed range of 2-8 mole% and 3-7 mole% because the disclosed range intersects the claimed ranges at 2-8 mole% and 3-7 mole%.   
Therefore, at the effective date of the invention, one having ordinary skill in the art, guided by TRANCHANT that the total numbers of moles of the monomers should add up to 100% and also that the monomers are disclosed in ranges, would use amounts of the methacrylic acid monomers in % amounts that when combined with M(EO)2MA (which meets the diethylene glycol methacrylate) and M(EO)2MA (which is oligoethylene glycol methacrylate) would total 100%.   The motivation is to obtain a microgel composition such that when the mole% of the various monomeric units are added, the amount would be 100 % by selecting the mole % of the methacrylic acid monomer from the 0.1-10% that would when combined with the other two produce a microgel that would be monodisperse, pH-responsive and temperature-responsive and be able to incorporate organic molecules or inorganic particles such as magnetite.
For claim 7, the release characteristics recited is characteristic of the composition of claim 1.   Because TRANCHANT teaches the composition/product of claim 1, it would also be expected to have the recited characteristic release in claim 7.   Specifically, the microgel of 
For claim 8, the makeup cosmetic composition of TRANCHANT contains oil or surfactant and TRANCHANT teaches the composition of claim 1.   While TRANCHANT teaches the composition of claim 1 and also teaches that the composition contains oil or surfactant, TRANCHANT does not teach the ionic strength recited in claim 8.   However, because TRANCHANT teaches the composition of claim 1 containing oil or surfactant, it will be reasonably expected that the same claimed composition and disclosed composition would have the same ionic strength.   Therefore, it would be reasonably expected that the composition of TRANCHANT inherently have ionic strength such as that claimed in claim 8.
For claim 13, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby meeting the limitation of the claim.
For claim 14, an oligo(ethylene glycol) methyl ether methacrylate (M(EO)nMA), with n being an integer ranging from 3 to 12 (paragraph [0035]) allows for n of 4 and 5, thereby rendering new claim 14 prima facie obvious.
Therefore, TRANCHANT as evidenced by EHLIS renders claims 3, 7, 8, 13, 14 and 15 prima facie obvious.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as evidenced by EHLIS et al. (US 20110033400 A1) as applied to claim 1, in view of YUHAN LEE et al. “Bioinspired Surface Immobilization of Hyaluronic Acid on .
TRANCHANT as evidenced by EHLIS has been described above to anticipate claim 1. 
Claim 6 further limits the cosmetic active organic substances to Octyl salicylate or hyaluronic acid or diethylamino hydroxybenzoyl hexyl benzoate or benzophenone-4 or citronellol or salicylic acid.   TRANCHANT differs from claim 6 by not disclosing any of the cosmetic active organic substances listed in claim 6.   
However, in the TRANCHANT teaches in paragraph [0017] that microgels have been known to be effective targeted delivery vehicles for active principles for treating cancer.   It is also known in the art that hyaluronic acid immobilized on particles of magnetite have been used for targeted drug delivery in the treatment of cancer (see the whole document of YUHAN LEE, the title).   Thus, at the effective date of the invention, the artisan would be motivated to include hyaluronic acid in the aqueous dispersion of magnetite and microgel with the expectation of targeted delivery of active agents. 
Therefore, TRANCHANT as evidenced by EHLIS in view of YUHAN LEE renders claim 6 prima facie obvious.  

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613